Citation Nr: 9903663	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to an increased evaluation for status post 
torn medial meniscus with intermittent synovitis of the right 
knee currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for back disability and granted 
service connection for the veteran's right knee disability, 
assigning a 10 percent evaluation.


REMAND

This matter was before the Board in September 1996, at which 
time the Board remanded the issues of back and right knee 
disabilities to the RO for further development.  
Specifically, the Board requested that the RO obtain any and 
all pertinent medical records for treatment related to the 
back and right knee disabilities since the last VA 
examination in August 1993.  Additionally, the Board 
requested that the veteran be scheduled for a VA examination 
to determine the etiology of his back disability and the 
current severity of his right knee disability.

The record reveals that the veteran was examined by a VA 
physician in December 1996.  The examiner reported at that 
time that the veteran's degenerative disc disease at L4-L5 
"was caused by the land mine explosion of 1968."  Further, 
the examiner stated that he believed that such an injury 
would "certainly cause" the veteran's current back 
difficulties.  Additionally, the examiner stated that the 
veteran's current back disability is "definitely" related 
to his pelvic contusion and low back pain as described in 
service.  The examiner noted that examination of the 
veteran's service records confirmed this finding.  As to the 
right knee disorder, the examiner reported extension of the 
right knee to zero degrees and flexion to 105 degrees.  Also 
noted was that the tibial tubercle was quite enlarged and 
tender.  The examiner reported a diagnosis of torn medial and 
lateral menisci of the right knee. 
However, in response to the Board's remand, the same 
physician rendered an opinion via an addendum dated in June 
1997 that included, in pertinent part, an opinion as to the 
etiology of the veteran's current back disorder and findings 
related to the right knee disability.  Specifically, the 
examiner stated that the veteran's degenerative disc disease 
is related to normal "wear and tear" and not specifically 
to any inservice injury.  Further, the examiner noted that 
the contusion of his pelvis noted during service would not 
have caused a herniated disc per se.  Additionally, the 
examiner stated that he did not have the veteran's service 
file in front of him during the 1996 examination such that he 
could have compared the veteran's recollections with those 
records actually documented in service.  Also, the examiner 
noted the diagnosis of a probable torn medial menisci 
rendered during the 1996 examination.  Further, he stated 
that the right knee disorder was definitely service connected 
and was causing the veteran pain at the time he was examined.  
However, the examiner did not render an opinion as to the 
severity of the veteran's current right knee disorder or the 
extent of functional loss due to impairment.

The Board notes that where the record before it is inadequate 
to render a fully informed decision on a particular issue, as 
in this veteran's case, a remand to the RO is required in 
order to fulfill the statutory duty of assist.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994).  Thus, in light of the 
conflicting opinion as noted above, this matter is REMANDED 
to the RO for further development as specified below.

1.  The RO should request that the 
veteran provide names, addresses, and 
approximate dates of treatment for all 
post-service health care providers, VA or 
private, outpatient or inpatient, who may 
possess additional records pertinent to 
his claim for entitlement to an increased 
evaluation for his service-connected 
right knee disability and his back 
disorder.  After securing authorizations 
and releases from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran.
2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the veteran's current back 
disability and the extent of his current 
right knee disability.  Specifically, the 
RO should schedule such examination with 
an examiner other than the one who 
examined the veteran in 1996.  
Additionally, the examiner should comment 
on the possible relationship between the 
veteran's accident in service, the 
resulting injuries as noted in the 
service records, and his current back 
disorder.  Further, as to the veteran's 
right knee disorder, the examiner should 
be instructed to comment specifically on 
the following:

a.  Is there any pain on use or any 
functional limitations caused by the 
service-connected right knee disability?  
In responding to this question, the 
examiner must address the following:

1.  Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, can the examiner comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.

2.  Regarding the veteran's subjective 
complaints of pain, the examiner is 
requested to comment specifically on: 
whether pain is visibly manifested on 
movement of the right knee, and the 
presence and degree of any muscle atrophy 
attributable to the right knee 
disability; the presence of any changes 
in the condition of the skin indicative 
of disuse due to the right knee 
disability, or the presence of, or 
absence of, any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the right knee 
disability.  Also, the examiner should 
offer opinions as to whether there is 
adequate pathology present to support the 
veteran's subjective complaints of pain 
and popping.

The veteran's claims file or complete 
copies thereof, should be made available 
to the examiner for review before each of 
these examinations.

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinions 
should be requested and obtained.  

4.  The RO should review the examination 
report and assure that all requested 
information has been provided.  If not, 
the report should be returned to the 
examiner for corrective action.  

The RO should then review the veteran's case.  All pertinent 
law and regulations should be considered, including any and 
all applicable diagnostic codes.  If the veteran's claim 
remains denied, he and his representative should be provided 
with a supplemental statement of the case, which should 
include, but not be limited to, any additional pertinent law 
and regulations and a complete discussion of the action taken 
on the veteran's claim.  Applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

